DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges the amendment to claims 1, 4, 6, 8, 11 and 15 and the cancelation of claims 5 and 14.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/30/20, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 10/5/20 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
--
Claim 3 (Currently Amended). The pressure sensor (10) according to claims 1 or 2, characterized by one, several or all of the following features: 
Claim 8 (Currently Amended). A pressure sensor (10), comprising at least one membrane (12) to be loaded with a pressure to be measured, and a magneto- elastic stress detection device (14) for magneto-elastically detecting a mechanical stress caused by this pressurization, characterized in that the at least one membrane (12) terminates a first pressure chamber (84a) on a first side to be loaded with a first pressure and a second pressure chamber (84b) on an opposite side to be loaded with a second pressure, wherein the magneto-elastic stress detection device (14) detects the mechanical stress in the membrane (12) through one of the pressure chambers (84b), wherein the first pressure chamber (84a) is in fluid communication with a first pressure channel (44) for applying a first pressure to be measured and 
--

Allowable Subject Matter
Claims 1-4, 6-13 and 15 are allowed.

	The prior art of record fails to teach the invention as set forth in claims 1-4, 6-13 and 15, and the Examiner can find no teaching of the pressure sensor, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/JAMEL E WILLIAMS/Examiner, Art Unit 2855